            Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

Kortek Industries Pty Ltd.
                                                    Civil Action No. 6:20-cv-00528
       Plaintiff,
                                                    The Honorable ________________________
               v.
                                                    COMPLAINT FOR PATENT
                                                    INFRINGEMENT
Intermatic Incorporated
                                                    JURY TRIAL DEMANDED
       Defendant


  COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff Kortek Industries Pty Ltd. (“Kortek”), files this Complaint for Patent Infringement

and Damages against Defendant Intermatic Incorporated (“Intermatic” or “Defendant”), and would

respectfully show the Court as follows:

                                            PARTIES

   1. Plaintiff Kortek is a limited by shares Australian proprietary (private) company with its

principal place of business located at 7-28 Donkin Street, West End QLD 4101, Australia. Kortek

is an Australian engineering firm that develops sensors, controllers, and gateways for building

cloud connected systems.

   2. On information and belief, Defendant Intermatic is a Delaware corporation with its

principal place of business located at 7777 Winn Road, Spring Grove, IL 60081. Intermatic is

registered to conduct business in Texas, and may be served through its registered agent, Registered

Agent Solutions, Inc., 1701 Directors Blvd., Suite 300 Austin, TX 78744.




                                                1
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 2 of 21




JURISDICTION

    3. This civil action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including without limitation 35 U.S.C. §§ 271, 281, 283, 284, and 285. This is a patent

infringement lawsuit over which this Court has subject matter jurisdiction under, inter alia, 28

U.S.C. §§ 1331, 1332, and 1338(a).

    4. This United States District Court for the Western District of Texas has general and specific

personal jurisdiction over Defendant because, directly or through intermediaries, Defendant has

committed acts within the District giving rise to this action and are present in and transact and

conduct business in and with residents of this District and the State of Texas.

    5. Kortek’s causes of action arise, at least in part, from Defendant’s contacts with and

activities in this District and the State of Texas.

    6. Defendant has committed acts of infringing the patents-in-suit within this District and the

State of Texas by making, using, selling, offering for sale, and/or importing in or into this District

and elsewhere in the State of Texas, products claimed by the patents-in-suit, including without

limitation products made by practicing the claimed methods of the patents-in-suit. Defendant,

directly and through intermediaries, makes, uses, sells, offers for sale, imports, ships, distributes,

advertises, promotes, and/or otherwise commercializes such infringing products into this District

and the State of Texas. Defendant regularly conducts and solicits business in, engages in other

persistent courses of conduct in, and/or derives substantial revenue from goods and services

provided to residents of this District and the State of Texas.

        7.      This Court has personal jurisdiction over Defendant pursuant to TEX. CIV. PRAC. &

REM. CODE § 17.041 et seq. Personal jurisdiction exists over Defendant because Defendant has

minimum contacts with this forum as a result of business regularly conducted within the State of



                                                      2
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 3 of 21




Texas and within this district, and, on information and belief, specifically as a result of, at least,

committing the tort of patent infringement within Texas and this District. Personal jurisdiction also

exists because, on information and belief, Defendant has: (1) operated the Internet website,

https://www.Intermatic.com which is available to and accessed by customers and potential

customers of the Defendant; (2) operated within the judicial district, with a regular and established

place of business in El Paso, Texas 1; (3) actively advertised to residents within the District to hire

a “Trade Compliance Specialist” to be located in El Paso 2; (4) transacted business within the State

of Texas; (5) solicited business and sold products to residents of this District 3; (6) warranted its

products through its sales office in El Paso 4; (7) actively infringed and/or induced infringement of

Plaintiff’s patents in Texas; (8) established regular and systematic business contacts within the

State of Texas; and (9) continues to conduct such business in Texas through continued operation

within the District. In addition, on information and belief, witnesses from Defendant’s El Paso

location will be required for deposition and/or trial. Accordingly, this Court’s jurisdiction over the

Defendant comports with the constitutional standards of fair play and substantial justice and arises

directly from the Defendant’s purposeful minimum contacts with the State of Texas.

       8.      This Court also has personal jurisdiction over Defendant, because in addition to




1
  E.g., https://www.intermatic.com/newsroom/news/2016/new-director-of-quality-and-national-
accounts-manager;
https://www.intermatic.com/-/media/intermatic/documentation/company-
page/corporatebrochure_300ts10111_pgs.ashx?la=en; and
https://www.dnb.com/business-directory/company-
profiles.intermatic_incorporated.3ef08374add75a7d23ce79123786f7ef.html
2
  https://www.intermatic.com/en/company/careers/trade-compliance-specialist
3
  https://www.intermatic.com/-/media/inriver/15449-10157.ashx/WH2725AT-Sell%20Sheet
4
  https://www.intermatic.com/-/media/inriver/13577-
10844.ashx/AG3000%20Installation%20Instructions%20and%20Warranty%20EN
                                                  3
              Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 4 of 21




Defendant’s own online website and advertising with this District, Defendant has also made its

products available within this judicial district and has advertised and serviced its products’

warranties in this District via a regular and established place of business in El Paso, Texas 5 and

advertised to residents within the District to hire a “Trade Compliance Specialist” to be located in

El Paso. 6 It has also directly and specifically marketed its “Austin City Water Heater Timer” to

“Austin [Texas]-area residents” within this District. 7

        9.     Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Texas Long Arm Statute, due at least to Defendant’s substantial

business in this forum, including: (i) at least a portion of the infringements alleged herein; and/or

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

district.

        10.    The amount in controversy exceeds $75,000 exclusive of interests and costs.

        11.    Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C.

§ 1400(b) based on information set forth in ¶¶4-9, supra, which are herein repeated and

incorporated by reference. Further, upon information and belief, Defendant has committed or

induced acts of infringement, and/or advertise, market, sell, and/or offer to sell products, including

infringing products, in this District. In addition, Defendant maintains a regular and established




5
  E.g., https://www.intermatic.com/newsroom/news/2016/new-director-of-quality-and-national-
accounts-manager;
https://www.intermatic.com/-/media/intermatic/documentation/company-
page/corporatebrochure_300ts10111_pgs.ashx?la=en; and
https://www.dnb.com/business-directory/company-
profiles.intermatic_incorporated.3ef08374add75a7d23ce79123786f7ef.html
6
  https://www.intermatic.com/en/company/careers/trade-compliance-specialist
7
  https://www.intermatic.com/-/media/inriver/15449-10157.ashx/WH2725AT-Sell%20Sheet
                                                  4
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 5 of 21




place of business in this District including its location at 12429 Rojas Drive, El Paso, TX 79928-

5201 as provided, supra, in ¶¶6-9.

                                     THE PATENTS-IN-SUIT

       12.     On October 11, 2016, United States Patent No. 9,465,377 (“the ‘377 patent”),

entitled “Wireless power, light and automation control” was duly and legally issued by the United

States Patent and Trademark Office (“USPTO”) to Barrie Davis, Benjamin Davis, and Matthew

Davis, who conveyed to Kortek Industries Pty Ltd all rights, title, and interest in and to the

invention of the ‘377 patent and its underlying patent applications, including the right to sue and

recover for patent infringements, by written assignments recorded in the United States Patent and

Trademark Office. The ‘377 patent claims patent-eligible subject matter and is valid and

enforceable. Kortek is the exclusive owner by assignment of all rights, title, and interest in the

‘377 Patent, including the right to bring this suit for injunctive relief and damages, and including

the right to sue and recover all past, present, and future damages for infringement of the ‘377

Patent. Defendant is not licensed to the ‘377 Patent, either expressly or implicitly, nor do they

enjoy or benefit from any rights in or to the ‘377 patent whatsoever. A true and correct copy of the

‘377 patent is attached hereto as Exhibit A.

       13.     On March 7, 2017, United States Patent No. 9,590,427 (“the ‘427 patent”), entitled

“Adaptable wireless power, light and automation system” was duly and legally issued by the

USPTO to Barrie Davis, Benjamin Davis, and Matthew Davis, who conveyed to Kortek Industries

Pty Ltd all rights, title, and interest in and to the invention of the ‘427 patent and its underlying

patent applications, including the right to sue and recover for patent infringements, by written

assignments recorded in the United States Patent and Trademark Office. The ‘427 patent claims

patent-eligible subject matter and is valid and enforceable. Kortek is the exclusive owner by



                                                 5
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 6 of 21




assignment of all rights, title, and interest in the ‘427 Patent, including the right to bring this suit

for injunctive relief and damages, and including the right to sue and recover all past, present, and

future damages for infringement of the ‘427 Patent. Defendant is not licensed to the ‘427 patent,

either expressly or implicitly, nor do they enjoy or benefit from any rights in or to the ‘427 patent

whatsoever. A true and correct copy of the ‘427 patent is attached hereto as Exhibit B.

       14.     On March 20, 2018, United States Patent No. 9,923,376 (“the ‘376 patent”), entitled

“Adaptable wireless power, light and automation system” was duly and legally issued by the

USPTO to Barrie Davis, Benjamin Davis, and Matthew Davis, who conveyed to Kortek Industries

Pty Ltd all rights, title, and interest in and to the invention of the ‘376 patent and its underlying

patent applications, including the right to sue and recover for patent infringements, by written

assignments recorded in the United States Patent and Trademark Office. The ‘376 patent claims

patent-eligible subject matter and is valid and enforceable. Kortek is the exclusive owner by

assignment of all rights, title, and interest in the ‘376 Patent, including the right to bring this suit

for injunctive relief and damages, and including the right to sue and recover all past, present, and

future damages for infringement of the ‘376 Patent. Defendant is not licensed to the ‘376 patent,

either expressly or implicitly, nor do they enjoy or benefit from any rights in or to the ‘376 patent

whatsoever. A true and correct copy of the ‘376 patent is attached hereto as Exhibit C.

       15.     On October 1, 2019, United States Patent No. 10,429,869 (“the ‘869 patent”),

entitled “Wireless power, light and automation control” was duly and legally issued by the USPTO

to Barrie Davis, Benjamin Davis, and Matthew Davis, who conveyed to Kortek Industries Pty Ltd

all rights, title, and interest in and to the invention of the ‘869 patent and its underlying patent

applications, including the right to sue and recover for patent infringements, by written

assignments recorded in the United States Patent and Trademark Office. The ‘869 patent claims



                                                   6
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 7 of 21




patent-eligible subject matter and is valid and enforceable. Kortek is the exclusive owner by

assignment of all rights, title, and interest in the ‘869 Patent, including the right to bring this suit

for injunctive relief and damages, and including the right to sue and recover all past, present, and

future damages for infringement of the ‘869 Patent. Defendant is not licensed to the ‘869 patent,

either expressly or implicitly, nor do they enjoy or benefit from any rights in or to the ‘869 patent

whatsoever. A true and correct copy of the ‘869 patent is attached hereto as Exhibit D.

       16.     The ‘377, ‘427, ‘376, and ‘869 patents are collectively referred to herein as the

“Kortek Patents” or the “patents-in-suit.”

       17.     Plaintiff Kortek is the owner of the entire right, title, and interest in and to the

Kortek Patents. Each of the Kortek Patents are presumed valid under 35 U.S.C. § 282.

                              ACCUSED INSTRUMENTALITIES

       18.     Defendant Intermatic manufactures, uses, tests, markets, offers for sale, sells and/or

imports into the United States wi-fi enabled smart timers.            Hereafter, the term “Accused

Instrumentalities” or “Accused Products” refers to all products manufactured by Defendant

practicing the patents-in-suit and all processes employed by Defendant that practice the patents-

in-suit, consisting of at least Intermatic’s wi-fi enabled smart timers, including by way of example

and without limitation Intermatic’s Ascend®-branded Smart In-Wall Timers such as those

manufactured and sold under model numbers STW700W and STW700LA as well as Intermatic’s

Ascend Smart Timer App. In addition and without limitation, for the ‘376 patent only, “Accused

Instrumentalities” or “Accused Products” includes at least Intermatic’s model RC2163BFE

(Pool/Spa Remotely Operated Combination Control System) when used with an Intermatic

Ascend®-branded Smart In-Wall Timer (for example, such timer includes either model number

STW700W or STW700LA) and Intermatic’s Ascend Smart Timer App.



                                                   7
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 8 of 21




                                        BACKGROUND

       19.     Kortek Industries Pty Limited is an Australian proprietary (private) company

which is focused on design of an Industrial Internet of Things (IIoT) energy control platform

comprising enterprise grade hardware, firmware and knowhow developed by a management team

that has created transformative solutions for leading global brands such as Sony, Siemens,

Raytheon, Kodak, Visa, Mastercard and HSCB. The company’s unique technology includes a

range of power measurement and switching devices that let utilities and industrials securely

monitor, control and automate the power supplied to electrical equipment through a local wireless

network or cloud platform. Applications include demand response, grid management, industrial

automation and predictive maintenance. Kortek's world first, patented architecture gives

infrastructure customers reliable, future-proofed devices that can be purchased in quantity and

installed without concern for the technological obsolescence common with competing IoT

solutions.

       20.     Kortek is backed by team of veteran engineers with a proven track record in the

development and mass production of complex electronics for consumer, commercial, banking,

military and industrial applications. Barrie Davis, Kortek’s Managing Director, has been

designing, manufacturing and selling significant products for over 45 years. Many of Barrie's

pioneering achievements have formed the foundations for what have become common industry

practices. His proven ability to innovate underpins Kortek's transformative technology.

       21.     Kortek is a company created to commercialize the intellectual property and

engineering of Xitel Pty Ltd. (“Xitel”). Barrie formed Xitel in 1976 to provide contract design

services for electronic products that featured microprocessors, a relatively new technology at the

time. Prior to forming Xitel, Barrie had already completed several successful products. Significant



                                                8
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 9 of 21




among these was the Information Electronics Ltd IE131 programmable CRT terminal which used

an Intel 8008 processor, 1103 dynamic RAM and 1702A EPROM, all cutting edge in its day. For

the IE131, Barrie was awarded a Masters Degree in Electrical Engineering from Adelaide

University after referral to the Massachusetts Institute of Technology (MIT) for examination due

to the revolutionary nature of its design.

       22.     The IE131 went into full production in early 1973 and was the world’s first

microcomputer controlled CRT terminal, predating the Apple 1 by three years. The IE131 was sold

in volume to the Australian Federal Government and utilities. On the back of this, Intel Inc offered

Barrie a position at their headquarters in the USA, which he declined in order to start Xitel.

       23.     In 2013, Kortek was established to commercialize the intellectual property and

know-how developed by Xitel related to the Internet of Things. Kortek is focused on creating

unique embedded architecture and devices for the control and measurement of electrical equipment

in infrastructure applications. Kortek’s technology covers a diverse range of industrial, agriculture,

medical, utility and municipal market verticals. As an early entrant in the IoT, Kortek continues to

file patents and holds granted applications that cover a number of cornerstone aspects.

       24.     Kortek has at least 14 PCT filings, over 10 national phase primary or divisional

applications, and 34 granted patents (US, EU, JP, AU, KR and CN).

                      KORTEK’S DISCUSSIONS WITH INTERMATIC

       25.     On June 4, 2018 – well after the priority dates of each of the Kortek Patents –

Intermatic announced the release of its Ascend wi-fi programmable timer. 8 On June 28, 2018,



8
 See https://www.businesswire.com/news/home/20180604005717/en/New-
Ascend%E2%84%A2-Smart-In-Wall-Timer-Delivers-
Contractors/?feedref=JjAwJuNHiystnCoBq_hl-fqXyBvmekC3Xq1G1wQ7hjMFbZM1ntlKeK-
                                                  9
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 10 of 21




Kortek contacted Intermatic and began a process of knowledge sharing with a goal of Kortek either

licensing Intermatic to the Kortek Patents or manufacturing product for Intermatic. See Exhibit E,

June 28-July 27 2018 Kortek-Intermatic Email Chain Between Ben Davis and Tony Meister with

attachments. An NDA was then signed between Intermatic and Kortek on July 9, 2018. Exhibit

F, Kortek-Intermatic NDA. Kortek subsequently provided Intermatic with information regarding

Kortek's patent portfolio including the patents-in-suit (including then-pending application number

US15/287739 which later issued as the ‘869 patent). See Exhibit E, supra. Date stamped access

data confirms that Intermatic accessed Kortek's patent portfolio summary document on July 18,

2018. See Exhibit G, Kortek Box.com Access Data Stamp. After July 27, 2018, Intermatic

terminated communications with Kortek including licensing discussions. See Exhibit E, supra.

Nonetheless, Intermatic has continued to market, manufacture, and sell the Accused

Instrumentalities, including its STW700W and STW700LA products.

                                    COUNT I
                     PATENT INFRINGEMENT OF THE ‘377 PATENT

       26.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

       27.     Intermatic has, under 35 U.S.C. §271(a), directly infringed, and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims, including

without limitation at least claim 1 of the ‘377 patent, by making, using, testing, selling, offering

for sale and/or importing into the United States Intermatic’s wi-fi enabled smart timers, including

by way of example and without limitation the Accused Products.




8bUzJqFSVSfe41V1BKA-b6v2ZVrSSNs-
dUYKiDvY7XniNSqv88QcY1Ge_vf9QIMZ4alzIf_0HlyE0C4hZhHVlTvKnn0d0vQ%3D%3D

                                                10
               Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 11 of 21




        28.      Intermatic also indirectly infringes the ‘377 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Intermatic has knowingly (since at least

July 2018) and intentionally actively aided, abetted and induced others to directly infringe at least

one claim of the ‘377 patent (such as its customers in this District and throughout the United

States). Intermatic continues to induce infringement of the ‘377 patent. Intermatic has

contributorily infringed and is a contributory infringer because, with knowledge of the ‘377 patent

(since at least July 2018), it supplies a material part of a claimed combination, where the material

part is not a staple article of commerce, and is incapable of substantial noninfringing use.

Intermatic contributes to its customers’ infringement because, with knowledge of the ‘377 patent,

Intermatic supplies the technology that allows its customers to infringe the patent.

        29.      Intermatic has knowledge that its activities concerning the Accused Products

infringe one or more claims of the ‘377 patent. On information and belief, Intermatic will continue

to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use the Accused

Products (which are acts of direct infringement of the ‘377 patent) and Intermatic has and will

continue to encourage those acts with the specific intent to infringe one or more claims of the ‘377

patent. Further, Intermatic provides information and technical support to its customers, including

product manuals, brochures, videos, demonstrations, and website materials encouraging its

customers to purchase and instructing them to use Intermatic’s Accused Products (which are acts

of direct infringement of the ‘377 patent). Alternatively, Intermatic knows and/or will know that

there is a high probability that the importation, sale, offer for sale, and use of the Accused Products

constitutes direct infringement of the ‘377 patent but took deliberate actions to avoid learning of

these facts.




                                                  11
              Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 12 of 21




        30.     On information and belief, Intermatic’s infringement of the ‘377 patent has been

willful and merits increased damages.

        31.     On information and belief, Intermatic has known that its activities concerning the

‘Accused Products infringed one or more claims of the ‘377 patent since at least July 2018.

        32.     On information and belief, Intermatic has made no attempt to design around the

claims of the ‘377 patent.

        33.     On information and belief, Intermatic did not have a reasonable basis for believing

that the claims of the ‘377 patent were invalid.

        34.     On information and belief, Intermatic’s Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        35.     Kortek has been damaged as the result of Intermatic’s willful infringement. Upon

information and belief, Intermatic will continue to infringe one or more claims of the ‘377 patent

unless and until they are enjoined by this Court.

        36.     Intermatic has caused and will continue to cause Kortek irreparable injury and

damage by infringing one or more claims of the ‘377 patent. Kortek will suffer further irreparable

injury, for which it has no adequate remedy at law, unless and until Intermatic is enjoined from

infringing the claims of the ‘377 patent.

        37.     The claim chart attached hereto as Exhibit H describes how the elements of

exemplary claim 1 from the ‘377 patent are infringed by the Accused Products. This provides

details regarding only one example of Defendant’s infringement, and only as to a single patent

claim, and Plaintiff reserves its right to provide greater detail and scope via its Infringement

Contentions at the time required under this Court’s scheduling order.



                                                   12
              Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 13 of 21




                                     COUNT II
                      PATENT INFRINGEMENT OF THE ‘427 PATENT

        38.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

        39.     Intermatic has, under 35 U.S.C. §271(a), directly infringed, and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims, including

without limitation at least claim 1 of the ‘427 patent, by making, using, testing, selling, offering

for sale and/or importing into the United States Intermatic’s wi-fi enabled smart timers, including

by way of example and without limitation the Accused Products.

        40.     Intermatic also indirectly infringes the ‘427 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Intermatic has knowingly (since at least

July 2018) and intentionally actively aided, abetted and induced others to directly infringe at least

one claim of the ‘427 patent (such as its customers in this District and throughout the United

States). Intermatic continues to induce infringement of the ‘427 patent. Intermatic has

contributorily infringed and is a contributory infringer because, with knowledge of the ‘427 patent

(since at least July 2018), it supplies a material part of a claimed combination, where the material

part is not a staple article of commerce, and is incapable of substantial noninfringing use.

Intermatic contributes to its customers’ infringement because, with knowledge of the ‘427 patent,

Intermatic supplies the technology that allows its customers to infringe the patent.

        41.     Intermatic has knowledge that its activities concerning the Accused Products

infringe one or more claims of the ‘427 patent. On information and belief, Intermatic will continue

to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use the Accused

Products (which are acts of direct infringement of the ‘427 patent) and Intermatic has and will

continue to encourage those acts with the specific intent to infringe one or more claims of the ‘427

patent. Further, Intermatic provides information and technical support to its customers, including

                                                  13
               Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 14 of 21




product manuals, brochures, videos, demonstrations, and website materials encouraging its

customers to purchase and instructing them to use Intermatic’s Accused Products (which are acts

of direct infringement of the ‘427 patent). Alternatively, Intermatic knows and/or will know that

there is a high probability that the importation, sale, offer for sale, and use of the Accused Products

constitutes direct infringement of the ‘427 patent but took deliberate actions to avoid learning of

these facts.

        42.      On information and belief, Intermatic’s infringement of the ‘427 patent has been

willful and merits increased damages.

        43.      On information and belief, Intermatic has known that its activities concerning the

‘Accused Products infringed one or more claims of the ‘427 patent since at least July 2018.

        44.      On information and belief, Intermatic has made no attempt to design around the

claims of the ‘427 patent.

        45.      On information and belief, Intermatic did not have a reasonable basis for believing

that the claims of the ‘427 patent were invalid.

        46.      On information and belief, Intermatic’s Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        47.      Kortek has been damaged as the result of Intermatic’s willful infringement. Upon

information and belief, Intermatic will continue to infringe one or more claims of the ‘427 patent

unless and until they are enjoined by this Court.

        48.      Intermatic has caused and will continue to cause Kortek irreparable injury and

damage by infringing one or more claims of the ‘427 patent. Kortek will suffer further irreparable




                                                   14
             Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 15 of 21




injury, for which it has no adequate remedy at law, unless and until Intermatic is enjoined from

infringing the claims of the ‘427 patent.

       49.     The claim chart attached hereto as Exhibit I describes how the elements of

exemplary claim 1 from the ‘427 patent are infringed by the Accused Products. This provides

details regarding only one example of Defendant’s infringement, and only as to a single patent

claim, and Plaintiff reserves its right to provide greater detail and scope via its Infringement

Contentions at the time required under this Court’s scheduling order.

                                   COUNT III
                     PATENT INFRINGEMENT OF THE ‘376 PATENT

       50.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

       51.     Intermatic has, under 35 U.S.C. §271(a), directly infringed, and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims, including

without limitation at least claim 1 of the ‘376 patent, by making, using, testing, selling, offering

for sale and/or importing into the United States Intermatic’s wi-fi enabled smart timers, including

by way of example and without limitation the Accused Products.

       52.     Intermatic also indirectly infringes the ‘376 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Intermatic has knowingly (since at least

July 2018) and intentionally actively aided, abetted and induced others to directly infringe at least

one claim of the ‘376 patent (such as its customers in this District and throughout the United

States). Intermatic continues to induce infringement of the ‘376 patent. Intermatic has

contributorily infringed and is a contributory infringer because, with knowledge of the ‘376 patent

(since at least July 2018), it supplies a material part of a claimed combination, where the material

part is not a staple article of commerce, and is incapable of substantial noninfringing use.



                                                 15
               Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 16 of 21




Intermatic contributes to its customers’ infringement because, with knowledge of the ‘376 patent,

Intermatic supplies the technology that allows its customers to infringe the patent.

        53.      Intermatic has knowledge that its activities concerning the Accused Products

infringe one or more claims of the ‘376 patent. On information and belief, Intermatic will continue

to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use the Accused

Products (which are acts of direct infringement of the ‘376 patent) and Intermatic has and will

continue to encourage those acts with the specific intent to infringe one or more claims of the ‘376

patent. Further, Intermatic provides information and technical support to its customers, including

product manuals, brochures, videos, demonstrations, and website materials encouraging its

customers to purchase and instructing them to use Intermatic’s Accused Products (which are acts

of direct infringement of the ‘376 patent). Alternatively, Intermatic knows and/or will know that

there is a high probability that the importation, sale, offer for sale, and use of the Accused Products

constitutes direct infringement of the ‘376 patent but took deliberate actions to avoid learning of

these facts.

        54.      On information and belief, Intermatic’s infringement of the ‘376 patent has been

willful and merits increased damages.

        55.      On information and belief, Intermatic has known that its activities concerning the

‘Accused Products infringed one or more claims of the ‘376 patent since at least July 2018.

        56.      On information and belief, Intermatic has made no attempt to design around the

claims of the ‘376 patent.

        57.      On information and belief, Intermatic did not have a reasonable basis for believing

that the claims of the ‘376 patent were invalid.




                                                   16
              Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 17 of 21




        58.     On information and belief, Intermatic’s Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        59.     Kortek has been damaged as the result of Intermatic’s willful infringement. Upon

information and belief, Intermatic will continue to infringe one or more claims of the ‘376 patent

unless and until they are enjoined by this Court.

        60.     Intermatic has caused and will continue to cause Kortek irreparable injury and

damage by infringing one or more claims of the ‘376 patent. Kortek will suffer further irreparable

injury, for which it has no adequate remedy at law, unless and until Intermatic is enjoined from

infringing the claims of the ‘376 patent.

        61.     The claim chart attached hereto as Exhibit J describes how the elements of

exemplary claim 1 from the ‘376 patent are infringed by the Accused Products. This provides

details regarding only one example of Defendant’s infringement, and only as to a single patent

claim, and Plaintiff reserves its right to provide greater detail and scope via its Infringement

Contentions at the time required under this Court’s scheduling order.

                                   COUNT IV
                     PATENT INFRINGEMENT OF THE ‘869 PATENT

        62.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

        63.     Intermatic has, under 35 U.S.C. §271(a), directly infringed, and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims, including

without limitation at least claim 1 of the ‘869 patent, by making, using, testing, selling, offering

for sale and/or importing into the United States Intermatic’s wi-fi enabled smart timers, including

by way of example and without limitation the Accused Products.



                                                 17
               Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 18 of 21




        64.      Intermatic also indirectly infringes the ‘869 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Intermatic has knowingly (since at least

July 2018) and intentionally actively aided, abetted and induced others to directly infringe at least

one claim of the ‘869 patent (such as its customers in this District and throughout the United

States). Intermatic continues to induce infringement of the ‘869 patent. Intermatic has

contributorily infringed and is a contributory infringer because, with knowledge of the ‘869 patent

(since at least July 2018), it supplies a material part of a claimed combination, where the material

part is not a staple article of commerce, and is incapable of substantial noninfringing use.

Intermatic contributes to its customers’ infringement because, with knowledge of the ‘869 patent,

Intermatic supplies the technology that allows its customers to infringe the patent.

        65.      Intermatic has knowledge that its activities concerning the Accused Products

infringe one or more claims of the ‘869 patent. On information and belief, Intermatic will continue

to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use the Accused

Products (which are acts of direct infringement of the ‘869 patent) and Intermatic has and will

continue to encourage those acts with the specific intent to infringe one or more claims of the ‘869

patent. Further, Intermatic provides information and technical support to its customers, including

product manuals, brochures, videos, demonstrations, and website materials encouraging its

customers to purchase and instructing them to use Intermatic’s Accused Products (which are acts

of direct infringement of the ‘869 patent). Alternatively, Intermatic knows and/or will know that

there is a high probability that the importation, sale, offer for sale, and use of the Accused Products

constitutes direct infringement of the ‘869 patent but took deliberate actions to avoid learning of

these facts.




                                                  18
              Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 19 of 21




        66.     On information and belief, Intermatic’s infringement of the ‘869 patent has been

willful and merits increased damages.

        67.     On information and belief, Intermatic has known that its activities concerning the

‘Accused Products infringed one or more claims of the ‘869 patent since at least July 2018.

        68.     On information and belief, Intermatic has made no attempt to design around the

claims of the ‘869 patent.

        69.     On information and belief, Intermatic did not have a reasonable basis for believing

that the claims of the ‘869 patent were invalid.

        70.     On information and belief, Intermatic’s Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        71.     Kortek has been damaged as the result of Intermatic’s willful infringement. Upon

information and belief, Intermatic will continue to infringe one or more claims of the ‘869 patent

unless and until they are enjoined by this Court.

        72.     Intermatic has caused and will continue to cause Kortek irreparable injury and

damage by infringing one or more claims of the ‘869 patent. Kortek will suffer further irreparable

injury, for which it has no adequate remedy at law, unless and until Intermatic is enjoined from

infringing the claims of the ‘869 patent.

        73.     The claim chart attached hereto as Exhibit K describes how the elements of

exemplary claim 1 from the ‘869 patent are infringed by the Accused Products. This provides

details regarding only one example of Defendant’s infringement, and only as to a single patent

claim, and Plaintiff reserves its right to provide greater detail and scope via its Infringement

Contentions at the time required under this Court’s scheduling order.



                                                   19
            Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 20 of 21




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Kortek respectfully requests the following relief:

       A.      A judgment that Defendant has directly infringed either literally and/or under the

doctrine of equivalents and continue to directly infringe the Kortek Patents;

       B.      A judgment that Defendant has induced infringement and continues to induce

infringement of the Kortek Patents;

       C.      A judgment that Defendant has contributorily infringed and continues to

contributorily infringe the Kortek Patents;

       D.      A judgment and order requiring Defendant to pay Plaintiff damages under 35

U.S.C. § 284, including treble damages for willful infringement as provided by 35 U.S.C. § 284,

and supplemental damages for any continuing post-verdict infringement through entry of the final

judgment with an accounting as needed;

       E.      A judgment that this is an exceptional case within the meaning of 35 U.S.C. § 285

and Plaintiff is therefore entitled to reasonable attorneys’ fees;

       F.      A judgment and order requiring Defendant to pay Plaintiff pre-judgment and post-

judgment interest on the damages awarded;

       G.      A judgment and order awarding a compulsory ongoing royalty;

       H.      A judgment and order awarding Plaintiff costs associated with bringing this action;

       I.      A judgment granting a preliminary and permanent injunction that restrains and

enjoins Defendant, its officers, directors, divisions, employees, agents, servants, parents,

subsidiaries, successors, assigns, and all those in privity, concert or participation with them from

directly or indirectly infringing the Kortek Patents; and

       J.      Such other and further relief as the Court deems just and equitable.



                                                  20
              Case 6:20-cv-00528 Document 1 Filed 06/16/20 Page 21 of 21




                                   JURY TRIAL DEMANDED

        Pursuant to FED. R. CIV. P. 38, Plaintiff Kortek hereby demands a trial by jury on all issues

so triable.



                                                        Dated: May 14, 2020


                                                        Respectfully submitted,

                                                        By: /s/ Erick S. Robinson

                                                         Erick S. Robinson
                                                         Texas Bar No. 24039142
                                                         Dunlap Bennett & Ludwig PLLC
                                                         7215 Bosque Blvd.
                                                         Waco, Texas 76710
                                                         (254) 870-7302 (t)
                                                         (713) 583-9737 (f)
                                                         erobinson@dbllawyers.com

                                                         David R. Keesling
                                                         Oklahoma Bar No. 17881
                                                         WDTX Admission Pending
                                                         6660 South Sheridan Road, Suite 250
                                                         Tulsa, Oklahoma 74133
                                                         Telephone: (918) 998-9350
                                                         Facsimile: (918) 998-9360
                                                         dkeesling@dbllawyers.com

                                                         Attorneys for Kortek Industries Pty Ltd.




                                                 21
